There was a conflict in the evidence as to whether or not the plaintiff authorized or accepted the settlement made by the defendant, Morgan, with the railroad company for $1,250. This conflict, however, was rendered of no importance, as the plaintiff, by his suit and the counts upon which the case was tried, sought to recover the proceeds of said settlement from Morgan, thus, in fact, ratifying the same.
The only other contested issue in the case was whether or not the defendant was entitled to withhold any part of the proceeds by way of compensation to him for procuring the settlement. The defendant introduced a contract fixing his compensation, and the plaintiff claimed that said contract had been changed by adding the words "giving the defendant compensation," and which the defendant denied, claiming that said clause was in the contract as it originally existed. The trial court saw and heard the witnesses and granted a new trial, and we are not prepared to say that the evidence so plainly and palpably supported the verdict of the jury as to put the trial court in error in setting the same aside. McCormick v. Badham, 201 Ala. 210,77 So. 736; Cobb v. Malone, 92 Ala. 630, 9 So. 738.
The judgment of the circuit court is affirmed.
Affirmed.
McCLELLAN, SAYRE, and GARDNER, JJ., concur.